Citation Nr: 1828958	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  11-17 316	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

 Entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney at Law


ATTORNEY FOR THE BOARD

A.Z., Counsel




INTRODUCTION

The Veteran had active military service from September 1977 to September 1981, from June 1982 to June 1988, and from February to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia, wherein the RO continued the 10 percent rating in effect for the Veteran's service-connected chronic lumbosacral myositis. 

In October 2015, the Board issued a decision which denied entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis.  However, the Board vacated that decision in June 2016, and remanded the matter for further development.  In February 2018, the Board again issued a denial.  Regrettably, a vacate is again required.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).    

In February 2018, prior to the issuance of the Board's February 2018 decision, the Veteran's attorney submitted a 90-day extension request.  Such request was not associated with the Veteran's record prior to the Board's February 2018 decision. 


Accordingly, the February 2018 Board decision, addressing the issue of entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis, is vacated.



	                        ____________________________________________
	L. M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals


